Citation Nr: 1243896	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Reno, Nevada, Regional Office (RO).

The May 2008 RO determination granted the service connection claim for PTSD and assigned an initial 30 percent disability evaluation, effective September 25, 2007, and the Veteran perfected appellate review of this determination.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at his local RO, in May 2011.  In July 2011, the Board remanded the appeal for further development, which has been not been substantially completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Prior to the matter being returned to the Board, a May 2012 determination granted a 50 percent disability evaluation for PTSD, effective September 25, 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In connection with the July 2011 remand, the Veteran was provided an August 2011 VA PTSD examination and the examiner was directed to specifically address (A) a February 2008 VA examination report; (B) a March 2010 VA psychiatric treatment record (then characterized as a physician's statement); (C) the February 2011 letter of a VA psychologist; and (D) VA treatment records dated May 2007 to March 2011.  

Although the examination report reflects current examination findings and notation that the claims folder was reviewed, the August 2011 examiner did not comply with the Board's instruction to discuss the aforementioned evidence.  The Board is obligated to ensure the RO complies with the terms of the July 2011 remand directive and for this reason must again remand the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record suggests the Veteran receives regular VA treatment for service-connected PTSD, but records dated since May 2012 have not been associated with the claims folder nor are such records available via the Virtual VA system.  VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  On remand, attempts to obtain these records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric condition, dated since May 2012.  Any negative response(s) must be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

2.  After the aforementioned development has been completed, return the claims folder to the VA examiner who conducted the August 2011 VA examination, or if no longer available, a suitable replacement, for an addendum opinion.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.  

The examiner must discuss (A) the February 2008 VA examination; (B) the March 23, 2010, VA psychiatric treatment record; (C), the February 2011 letter of a VA psychologist; and (D) VA treatment records dated May 2007 to March 2011, reconciling these findings with those of the August 2011 VA examination report, if possible.  In providing this information, the examiner must report all pertinent symptoms and findings, estimate the Veteran's Global Assessment of Function (GAF) score(s) and comment on the level of social and occupational impairment related to his psychiatric disability.  

The provided examination report must reflect consideration of both the medical and lay evidence of record, including the Veteran's competent account of psychiatric symptomatology and any other evidence deemed pertinent.  The examiner is to set forth a complete rationale for all findings and conclusions.

3.  Then, review the claims file to ensure that all the foregoing development has been completed, arrange for any additional development indicated, and readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


